Allowable Subject Matter
Claims 1-4, 7, 9-10, 13, 15, and 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 15, the prior art of record fails to teach an electrosurgical device comprising an actuator coupled to an electrode configured to move between a first position and a second position such that the actuator transitions the tip from the retracted position when the actuator is at the first position to the extended position when the actuator is at the second position, wherein movement of the actuator via a thumb stud moves the electrode into an extended position, activates a circuit that generates a flow of current to the electrode, and upon activation of that same circuit, activates a fan such that a flow of gas is created from the area proximate a tip of the electrode into a channel (simply, movement of the actuator from a first position to a second position performs all the tasks listed above simultaneously).
The most pertinent prior art of record is Smith 2013/0178845 and Lee 2009/0062791. Smith teaches electrical activation of the electrode once extended as a result of movement of the actuator from a first position to a second position ([0014]) but with no fan to induce a flow of gas, and Lee teaches activation of the electrode and the smoke evacuation fan once a button is depressed ([0035]) but no extension of the electrode from a first position to a second position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794